DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 10th and 29th of 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 8-12, are rejected under 35 U.S.C. 103 as being unpatentable over Kirk US 10082122 B2 (hereafter “D1” in view of JP 2001-329932 A hereafter “D2”
Regarding claim 1, Dl, which 1s considered to be the closest prior art to the subject matter of claim 1, discloses a system for starting an engine including a relay switch that is closed during a starting operation and a starter assembly, the starter assembly comprising: a motor which drives a pinion, the 
Claim 1 differs from D1 in that a starter assembly comprises: a thermally responsive switch positioned to absorb heat generated by operation of an electric motor and wherein the thermally responsive switch opens when experiencing elevated temperatures, the thermally responsive switch being disposed in a third electrical line operably coupled with a solenoid switch wherein energizing the third electrical line closes the solenoid switch and de-energizing the third electrical line opens the solenoid switch, and wherein the third electrical line is grounded by attachment to a starter assembly, the thermally responsive switch being disposed in the third electrical line between the solenoid switch and the ground wherein opening of the thermally responsive switch prevents energizing of the third electrical line and results in the opening of the solenoid switch. 
However, the different feature would be easily derived from the disclosure of D2 (see paragraphs [0024], [0039], [0044] and figures 1-4: D2 teaches a vehicle starter protection device comprises a thermistor (15) for detecting a heat generation of a motor (10), wherein when the temperature of the motor (1 0) detected by the thermistor (15) does not exceed a predetermined temperature, an excitation switch (9) is closed to tum on solenoid coils (11, 12), to drive the motor (10), and to start the starter, wherein when the temperature of the motor (10) detected by the thermistor (15) exceeds the predetermined temperature, the excitation switch (9) is opened to turn off the solenoid coils (11, 12), to stop the motor (10), and to forcibly stop the starter).
It would have been obvious to a person of ordinary skilled in the art at the time of invention to arrive at the subject matter defined in claim 1 by combining the teachings of Dl and D2. 
Motivation to combine is taught in D2 that is to protect the starter from overheating.

The additional feature of claim 3 is disclosed in Dl (see column 17, lines 22-40 and figure 2: the relay switch is biased open and electromagnetically closed, and the system comprises an activation coil to which voltage is applied during each starting operation). 
The additional feature of claim 4 would be easily derived from a combination of the disclosure of D1 (see column 1, lines 36-50 and figure 1: the system comprises the operator-actuated starter switch (24) electrically coupling the electrical power source with the relay switch) with the disclosure of D2 (see paragraph [0024] and figure 1: the vehicle starter protection device comprises the thermistor (15) for detecting the heat generation of the motor (10)). 
The additional feature of claim 5 would be easily derived from a combination of the disclosure of D1 (see column 1, line 51 - column 2, line 35 and figure 1: the motor (36) is connected to the ground (90) through a motor housing (34), and an integral magnetic starter relay switch assembly (or IMS) (62) is disposed in a metallic switch housing (64) affixed to and grounded through the motor housing (34)) with the disclosure of D2 (see paragraph [0024] and figure 1: the vehicle starter protection device comprises the thermistor (15) for detecting the heat generation of the motor (10)). 
The additional feature of claim 7 is merely a variation of the disclosure of D2 (see paragraph [0024] and figure 1: the vehicle starter protection device comprises the thermistor (15) for detecting the heat generation of the motor (10)).
The additional features of claim 8 would be easily derived from the disclosure of D1 (see column 4, lines 37-56 and figure 1: the solenoid switch (102) is prevented from closing causes electrical power to be applied to the solenoid assembly (50) through the relay switch (83) while the starter switch (24) is closed).

The additional features of claims 11 would be easily derived from a combination of the disclosure of Dl (see column 18, line 45 - column 19, line 11 and figure 6: the controller (108) monitors: a) time elapsed after commencement of a starting operation and delays permitting reclosing the relay switch, whereby rapid re-engagement of the pinion and the engine is prevented; b) sensed battery voltage, wherein the controller (108) prevents the relay switch closing if the sensed battery voltage is greater than a predetermined threshold voltage, whereby the starter assembly operation is prevented while the engine is running; c) sensed battery voltage with the solenoid switch open, wherein the controller (108) prevents the relay switch closing if the sensed battery voltage is no greater than a predetermined threshold voltage, whereby starter assembly operation is prevented if the sensed battery voltage is below the threshold voltage; d) sensed battery voltage with the solenoid switch closed, wherein the controller (108) opens the relay switch if the sensed battery voltage drops below a threshold voltage while the motor is energized, whereby the present starting attempt is aborted if battery voltage becomes lower than the threshold voltage during engine cranking; and e) time elapsed after commencement of a starting operation, wherein the controller (108) limits the maximum duration of an application of electrical power to the solenoid assembly to a first predetermined time period, and delays occurrences of consecutive starting operations by a second predetermined time period, whereby continuous cranking time and the frequency of starting operations are limited) with the disclosure of D2 (see paragraphs [0039], [0044] and figures 1-4: when the temperature of the motor (10) detected by the thermistor (15) does not exceed the predetermined temperature, the excitation switch (9) is closed to tum on the solenoid coils (11, 12), to drive the motor (10), and to start the starter, wherein when the 
The additional features of claim 12 would be easily derived from the disclosure of D1 (see column 4, lines 37-56 and figure 1: the solenoid switch (102) is prevented from closing causes electrical power to be applied to the solenoid assembly (50) through the relay switch (83) while the starter switch (24) is closed).
Claims 6 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2 further in view of Bradfield et al. US 7209337 B2 hereafter “D3”.
Regarding claim 6, the additional feature of would be easily derived from the disclosure of D3 (see column 2, lines 19-56 and figures 1-5: an electrical thermal overstress protection device for a starter motor comprises a bimetallic switch actuated from heat generated by electrical current traveling through conductors). 
Motivation to use a bimetallic switch actuated from heat generated by electrical current traveling through conductors would have been to keep cost down.    
The additional feature of claim 13 would be easily derived from a combination of the disclosure of D1 (see column 1, line 36 - column 2, line 35 and figure 1: the system comprises the operator-actuated starter switch (24), wherein the motor (36) is connected to the ground (90) through the motor housing (34), and the integral magnetic starter relay switch assembly (or IMS) (62) is disposed in the metallic switch housing (64) affixed to and grounded through the motor housing (34)), the disclosure of D2 (see paragraph [0024) and figure 1: the vehicle starter protection device comprises the thermistor (15) for detecting the heat generation of the motor (10)), and the disclosure of D3 (see column 2, lines 19-56 and figures 1-5: the electrical thermal overstress protection device for the starter motor 
The additional feature of claim 14 is merely a  variation of the disclosure of D1 (see column 11, line 28 - column 12, line 42, column 17, lines 22-40 and figures 2, 4-5: the system comprises the controller (108) including the microcontroller unit ("MCU") (122) connected to the relay switch, wherein the M terminal (112) of the controller (108) is electrically connected to the input terminal (120) of the switch cover (66') for monitoring applied motor voltage, wherein the B+ terminal (114) is electrically connected to the first switch terminal (79) of the switch cover (66') for monitoring battery voltage applied to the first switch contact (78), wherein the controller (108) is provided on a printed circuit board ("PCB") (110) which is mounted to the interior of the switch cover (66')).
The additional features of claims 15, and 16 would be easily derived from a combination of the disclosure of Dl (see column 12, lines 43-55 and figures 4-5: the controller (108) includes a power MOSFET) with the disclosure of D2 (see paragraph [0024) and figure 1: the vehicle starter protection device comprises the thermistor (15) for detecting the heat generation of the motor (10)).
The additional features of claim 17 would be easily derived from a combination of the disclosure of Dl (see column 18, line 45 - column 19, line 11 and figure 6): the controller (108) monitors: a) time elapsed after commencement of a starting operation and delays permitting reclosing the relay switch, whereby rapid re-engagement of the pinion and the engine is prevented; b) sensed battery voltage, wherein the controller (108) prevents the relay switch closing if the sensed battery voltage is greater than a predetermined threshold voltage, whereby the starter assembly operation is prevented while the engine is running; c) sensed battery voltage with the solenoid switch open, wherein the controller (108) prevents the relay switch closing if the sensed battery voltage is no greater than a predetermined threshold voltage, whereby starter assembly operation is prevented if the sensed battery voltage is below the threshold voltage; d) sensed battery voltage with the solenoid switch closed, wherein the 
The additional features of claims 18 would be easily derived from the disclosure of D1 (see column 4, lines 37-56 and figure 1: the solenoid switch (102) is prevented from closing causes electrical power to be applied to the solenoid assembly (50) through the relay switch (83) while the starter switch (24) is closed).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after M-F after 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747                 


/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747